                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 CLOVIS REED                                   §                        PLAINTIFF
                                               §
                                               §
                                               §
                                               §
 v.                                            §   Civil No. 1:18cv169-HSO-RHW
                                               §
                                               §
                                               §
                                               §
 CITY OF DIAMONDHEAD, et al.                   §                    DEFENDANTS



       ORDER GRANTING PLAINTIFF CLOVIS REED’S MOTION [23] TO
       DISMISS WITHOUT PREJUDICE; DISMISSNG PLAINTIFF CLOVIS
        REED’S CLAIMS AGAINST DEFENDANTS NANCY DEPREO AND
      THOMAS SCHAFER IN THEIR INDIVIDUAL CAPACITIES WITHOUT
         PREJUDICE; AND DISMISSING CASE WITHOUT PREJUDICE

        BEFORE THE COURT is Plaintiff Clovis Reed’s Motion [23] for Voluntary

Dismissal Without Prejudice. After due consideration of the record, the related

pleadings, and relevant legal authority, the Court is of the opinion that Plaintiff’s

Motion [23] for Voluntary Dismissal Without Prejudice should be granted and

Plaintiff Clovis Reed’s claims against Defendants Nancy Depreo and Thomas

Schafer in their individual capacities should be dismissed without prejudice. The

Court is further of the opinion that it should decline to exercise supplemental

jurisdiction over the remaining state-law claims, and that this case should therefore

be dismissed without prejudice.




                                           1
                               I. RELEVANT BACKGROUND

       Plaintiff Clovis Reed (“Plaintiff”) is the former City Manager of the City of

Diamondhead, Mississippi. On May 14, 2018, he filed this action against the

following Defendants: the City of Diamondhead; Thomas Schaeffer, in his official

capacity as Mayor for the City of Diamondhead and individually; Nancy Depreo, in

her official capacity as Alderwoman for the City of Diamondhead and individually;

Terry King; Margaret Dutton; Karen Rice; Dwayne Bremmer; Nicole Boisdore, and

Elaine Bienvenue 1 (collectively “Defendants”). Compl. [1]. The Complaint alleges

that Defendants violated Plaintiff’s First and Fourteenth Amendment rights and

that they committed a myriad of torts against him in violation of Mississippi law. 2

Id. at 3-10.

       The Complaint asserts that while Plaintiff was serving as City Manager,

Defendant Mayor Schafer (the “Mayor”) treated Plaintiff’s position as the “mayor’s

assistant, instead of the City Manager.” Id. at 3-4. Plaintiff contends that when

members of the City Council asked him to focus more on his role as City Manager

rather than on the Mayor’s requests, the Mayor began verbally attacking him and

undermining his authority. Id. at 4-5. Plaintiff alleges that he asked the City

Council to intervene in this alleged harassment, but it refused to act and the

harassment continued. Id. at 5. According to the Complaint, the Mayor then



1Plaintiff voluntarily dismissed his claims against Defendant Elaine Bienvenue on October 19, 2018.
2Plaintiff alleges that Defendants’ actions “constitute the torts of negligence, gross negligence,
reckless disregard, harassment, failure to retain/supervise, outrage, negligent supervision, negligent
maintenance, infliction of emotional distress, invasion of privacy, defamation, slander, malfeasance,
wrongful termination, breach of the duty of loyalty, breach of fiduciary duty, breach of contract,
breach of the duty of good faith and fair dealing, and negligent training.” Compl. [1] at 10.

                                                  2
began calling for Plaintiff’s termination. In addition, the Mayor and other

individual Defendants began falsely claiming “on social media, in public forums,

behind closed doors, through media outlets, by word of mouth, and at council

meetings” that Plaintiff had committed criminal acts. Id. at 5-6.

      Following settlement negotiations with the City of Diamondhead and

Defendants Schafer and Depreo, Plaintiff voluntarily dismissed his claims against

the City and Defendants Depreo and Schafer in their official capacities. Notice of

Dismissal [21] [22]. Plaintiff then filed the instant Motion [23] seeking to

voluntarily dismiss Defendants Nancy Depreo and Thomas Schafer in their

individual capacities without prejudice. Mot. [23]. Defendant Schafer initially

responded by requesting a hearing on the Motion [23] and asking the Court to only

grant a dismissal of these Defendants with prejudice, Resp. [24] at 2-3, but Schafer

later withdrew this Response [24] and therefore his opposition to the Motion [23],

Notice of Withdrawal [39].

      Three non-City, individual Defendants, Rice, Boisdore, and King, also

submitted a Response [26] in Opposition to the Motion [23], arguing that the Court

should require Plaintiff to pay all legal fees and costs and “compel Reed and the

City of Diamondhead to disclose all facts” that caused the parties to settle their

claims. Resp. [26] at 3-4. In Reply [28], Plaintiff asserts that these Defendants are

not entitled to legal fees and that they had no right to take part in settlement talks

between him and the other Defendants. Reply [28] at 2.

      Defendant City of Diamondhead responded in support of Plaintiff’s Motion



                                           3
[23] stating that Defendant Schafer abstained in the City’s vote to waive the

consent to settle clause of their insurance agreement allowing the settlement of

these claims. Resp. [27] at 1-2. The City further maintains that Plaintiff waived

his right to file suit against Defendants Schafer and Depreo in their individual

capacities in future state court filings. Id. at 2.

       During the Case Management Conference held before the Magistrate Judge,

the parties agreed that once the Court dismisses Plaintiff’s claims against

Defendants Schafer and Depreo, the “only claims remaining in the case [will be]

state[-]law claims.” Minute Entry, Dec. 17, 2018.

                                    II. DISCUSSION

A.     Motion [23] for Voluntary Dismissal Without Prejudice

       Federal Rule of Civil Procedure 41 permits a party to seek voluntary

dismissal “by court order, on terms that the court considers proper.” Fed. R. Civ. P.

41(a)(2). “Unless the order states otherwise, a dismissal under this [Rule 41(a)(2)] is

without prejudice.” Id. The United States Court of Appeals for the Fifth Circuit

has explained that “as a general rule, motions for voluntary dismissal should be

freely granted unless the non-moving party will suffer some plain legal prejudice

other than the mere prospect of a second lawsuit.” Elbaor v. Tripath Imaging, Inc.,

279 F.3d 314, 317 (5th Cir. 2002). “The mere fact that the plaintiff ‘may gain a

tactical advantage by dismissing its suit without prejudice and refiling in another

forum is not sufficient legal prejudice.’” United States ex rel. Vaughn v. United

Biologics, L.L.C., 907 F.3d 187, 196-97 (5th Cir. 2018) (quoting Bechuck v. Home



                                            4
Depot U.S.A., Inc., 814 F.3d 287, 299 (5th Cir. 2016) (internal quotation omitted)).

Absent a showing of “plain legal prejudice” or other “evidence of abuse by the

movant,” such a motion should be granted. Elbaor, 279 F.3d at 317.

      With Defendant Schafer having withdrawn his Response [24] to the pending

Motion [23], non-City Defendants Rice, Boisdore, and King are the only Defendants

who oppose Plaintiff’s Motion [23]. Mot. [23]; Resp [26]; Notice of Withdrawal [39].

The Court finds that their requests for attorneys’ fees and for disclosure of the

details of the settlement are not well taken, and it declines to award such relief.

See Resp. [26]. Further, because “the mere prospect of a second lawsuit” is not

enough to show “plain legal prejudice,” Plaintiff’s Motion [23] for Voluntary

Dismissal Without Prejudice should be granted.

B.    Supplemental jurisdiction over state-law claims

      Having found that Plaintiff’s Motion [23] should be granted, and pursuant to

the parties’ agreement that only state-law claims remain, the Court will determine

whether to exercise supplemental jurisdiction over these claims. See Minute Entry,

Dec. 17, 2018. Plaintiff’s remaining claims against the non-City Defendants, Terry

King, Margaret Dutton, Karen Rice, Dwayne Bremmer, and Nicole Boisdore, all

sound in Mississippi tort law. Because the record establishes that there is not

complete diversity of citizenship, supplemental jurisdiction under 28 U.S.C. § 1367

would be the only basis for the Court to retain jurisdiction over this litigation.

      Under § 1367(c) a district court “may decline to exercise supplemental

jurisdiction over a claim [if] the district court has dismissed all claims over which it



                                           5
has original jurisdiction . . . .” 28 U.S.C. § 1367(c). The Fifth Circuit has held that

“[g]enerally, when the primary federal claim has been settled or dismissed before

trial, the district court should dismiss any lingering ancillary state[-]law claims.”

W.R. Grace & Co. v. Cont’l Cas. Co., 896 F.2d 865, 870 (5th Cir. 1990) (quoting

Joiner v. Diamond M. Drilling Co., 677 F.2d 1035, 1041 (5th Cir. 1982)); see United

Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“[I]f the federal claims are

dismissed before trial, the state claims should be dismissed as well.”); see Alphonse

v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 769 (5th Cir. 2015) (“[A] court

should decline to exercise jurisdiction over remaining state-law claims when all

federal-law claims are eliminated before trial.”).

      A district court is allowed a measure of discretion and may also consider the

common law factors of “judicial economy, convenience, fairness, and comity” in

assessing whether it should decline to exercise supplemental jurisdiction.

Brookshire Bros. Holding v. Dayco Prods., Inc., 554 F.3d 595, 601-02 (5th Cir. 2009);

Grace & Co., 896 F.2d at 870-71. Courts may consider the amount of resources

expended on the litigation, the length of time a case has been pending, and whether

a party would effectively lose the ability to assert a claim if prevented from

asserting it in the federal case. Alphonse, 618 F. App’x at 770; Grace & Co., 896

F.2d at 871.

      The Fifth Circuit has found that a district court abused its discretion in

declining to exercise supplemental jurisdiction over remaining state-law claims

where there had been more than 1,300 docket entries, discovery had closed, and the



                                           6
district court had already ruled on “forty-one dispositive motions, fourteen Daubert

motions, and seven other motions in limine.” Brookshire Bros., 896 F.2d at 598,

603. The Court also noted the significant risk that the plaintiff would attempt to re-

litigate issues the district court had already decided. Id. at 603-04. In contrast, the

Fifth Circuit in Alphonse v. Arch Bay Holdings, LLC, upheld a district court’s

dismissal where the case had “been ongoing for several years and [where] the

parties ha[d] expended resources on discovery, dispositive motions, and an appeal.”

618 F. App’x at 769-70. There, the Court reasoned that the resources expended

were not exceptional and there was no danger the parties would re-litigate issues

the federal court had already decided. Id.

      In this case, the Court will have dismissed “all claims over which it has

original jurisdiction,” 28 U.S.C. § 1367, and all common law factors weigh in favor of

dismissing Plaintiff’s remaining state-law claims without prejudice. Brookshire

Bros., 896 F.2d at 598, 601-02. The parties have conducted little discovery and have

not filed dispositive motions. See id.; Alphonse, 618 F. App’x at 769-70. While the

Court has entered a Case Management Order [29], the only deadlines that have

passed are those for amending pleadings and for joinder of parties. Order [29].

There is little to no risk that issues decided by this Court would be re-litigated in

state court. See Alphonse, 618 F. App’x at 769-70.

      In fact, Plaintiff’s Reply [28] in support of his Motion [23] for Voluntary

Dismissal recognizes that if the Court dismisses Plaintiff’s claims against

Defendants Schafer and Depreo in their individual capacities, the “Court will lose



                                           7
original jurisdiction over state[-]law claims against the remaining Defendants.”

Reply [28] at 2. The discovery that the parties have completed “would not need to

be repeated in state proceedings.” Alphonse, 618 F. App’x at 769. The remaining

parties will experience little, if any, prejudice if this Court declines to exercise

supplemental jurisdiction. 3

        Further, the Court does not have substantial familiarity with the merits of

the case, and the remaining state-law claims, although not novel or complex, are

better decided by a state forum in light of the admonition that courts should

generally “decline to exercise jurisdiction over remaining state-law claims when all

federal-law claims are eliminated before trial.” Id.

        Based upon the particular circumstances of this case and because the Court

has dismissed all claims over which it had original jurisdiction, the Court will

decline to exercise supplemental jurisdiction over Plaintiff’s pendent state-law

claims, and will dismiss them without prejudice. See 28 U.S.C. § 1367(c)(3); see also

Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th Cir. 1999) (“[T]he dismissal of the

pendent claims should expressly be without prejudice so that the plaintiff may refile

his claims in the appropriate state court.”) (emphasis in original).

                                        III. CONCLUSION

        To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result.


3 § 1367(d) provides that after a federal court dismisses state-law claims over which it has
supplemental jurisdiction, “the period of limitations . . . shall be tolled while the claim is pending and
for a period of 30 days after it is dismissed unless State law provides for a longer tolling period.”
28 U.S.C. § 1367(d); see Artis v. District of Columbia, 138 S. Ct. 594 (2018).

                                                    8
      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff Clovis

Reed’s Motion [23] for Voluntary Dismissal Without Prejudice is GRANTED, and

Plaintiff Clovis Reed’s claims against Defendants Thomas Schafer and Nancy

Depreo in their individual capacities are DISMISSED WITHOUT PREJUDICE.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Clovis

Reed’s claims against Defendants Terry King, Margaret Dutton, Karen Rice,

Dwayne Bremmer, and Nicole Boisdore, are DISMISSED WITHOUT

PREJUDICE to him refiling them in state court. A separate judgment will be

entered in accordance with this Order, as required by Rule 58 of the Federal Rules

of Civil Procedure.

      SO ORDERED AND ADJUDGED this the 26th day of March, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         9
